ORDER
PER CURIAM:
The Court having considered and granted the petition for a writ of certiorari in the above-captioned case, it is this 27th day of August, 1997,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals for reconsideration in light of Wilson v. State, 345 Md. 437, 693 A.2d 344 (1997) Costs in this Court and in the Court of Special Appeals to be paid by Prince George’s County.